           Case 1:20-cv-01733-NONE-JLT Document 8 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                       Case No. 1:20-cv-01733 NONE JLT

12                             Plaintiff,                  ORDER CLOSING THE ACTION

13    v.                                                   (Doc. 7)

14    CRUISE AMERICA, INC, et al,

15                             Defendants.

16

17            The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)(1(A)(1). (Doc. 9) Accordingly, the Clerk of Court is DIRECTED to assign this

19   case to a district judge and to close this action.

20

21   IT IS SO ORDERED.

22         Dated:   January 2, 2021                            /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
